Case: 1:21-cv-03630 Document #: 1-2 Filed: 07/09/21 Page 1 of 5 PageID #:31




                   
                   
             ([KLELW
                      
6/4/2021         Case: 1:21-cv-03630 Document #: 1-2  Filed:
                                                  nimbus      07/09/21
                                                         screenshot app printPage 2 of 5 PageID #:32
                                                                                             screenshot-bodybybtl.com-2021.06.04-16_05_13
                                                                                                    https://bodybybtl.com/solutions/emsculpt/
                                                                                                                                  04.06.2021




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                                                            1/4
6/4/2021         Case: 1:21-cv-03630 Document #: 1-2  Filed:
                                                  nimbus      07/09/21
                                                         screenshot app printPage 3 of 5 PageID #:33




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                          2/4
6/4/2021         Case: 1:21-cv-03630 Document #: 1-2  Filed:
                                                  nimbus      07/09/21
                                                         screenshot app printPage 4 of 5 PageID #:34




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                          3/4
6/4/2021         Case: 1:21-cv-03630 Document #: 1-2  Filed:
                                                  nimbus      07/09/21
                                                         screenshot app printPage 5 of 5 PageID #:35




chrome-extension://bpconcjcammlapcogcnnelfmaeghhagj/edit.html                                          4/4
